Title: From George Washington to Lieutenant Colonel Udny Hay, 17 May 1780
From: Washington, George
To: Hay, Udny



Dear Sir
Head Quarters Morris Town 17th May 1780

Be pleased to make immediate enquiry what number of the platform plank which were cut last fall and brought down the River still remain at Fishkill or West point, and give directions to Colo. Lewis to have the number made up to 1000 of the proper length and thickness—General Schuyler thinks his Mills at Saratogha can furnish the deficiency—As this may be a matter of importance, request Colo. Lewis to have the plank cut and sent down as speedily as possible. I am &c.
